DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 and 02/09/2022 was filed after the mailing date of the Non-Final Rejection on 08/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-4 and 7-15 are objected to because of the following informalities:  	Claims 2-4 and 7-15, submitted on 02/07/2022, has an error message within. The message states “Error! Reference source not found.”
Appropriate correction is required.



Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 02/07/2022. Claims 17-18 and 20-21 were previously allowed. No claims have been cancelled or added.  Currently, claims 1-21 are pending.

Response to Arguments
Applicant's arguments filed see pg. 8-10, filed 02/07/2022 with respect to the rejection(s) of claim(s) 1-16 and 19 under 35 U.S.C. 103 as being unpatentable over Bellazzini (US Pat. App. Pub. No. 2015/0139390) and further in view of Hermann (US Pat. App. Pub. No. 2010/0252744) have been fully considered but they are not persuasive. 
The Applicant contends that Hermann does not disclose different connection positions in relations to the charge collection electrodes between the first imaging pixel and the second imaging pixels.
The Examiner respectfully disagrees. The Examiner points to Hermann [0066][0067] which discloses an electrode system of a detector comprising stripes of primary electrodes 311 and supplementary electrodes 321. Each pixel is defined by the areas covered by one electrode system 321 in order to provide some decoupling of neighboring pixels [0067]. Further, [0067] discloses “…the bond pads for connecting the stripes of the collecting electrode can be staggered between different stripes, i.e. need not be on the same line as those for the non-collecting electrode (thus providing more space for each bond pad). This implies that the connection positions of the electrodes are different between the pixels due to the staggering. Fig. 12 shows such staggering between electrodes 811 and 821 in the pixels P. 
The rejection stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Bellazzini (US 2015/0139390), and further in view of Herrmann et al. (US 2010/0252744) hereinafter known as Herrmann.
With regards to claim 1 , 16 and 19, Bellazzini discloses a digital X-ray sensor (Abstract) and a method of using a sensor unit for a radiation detector (claim 27), the sensor unit comprising:
a conversion element ([0121][0122][0160]; Fig. 2; conversion layer 10, conversion pixels 11, collection pixels 22) comprising a plurality of imaging pixels (conversion pixels 11 and collection pixels 22), each imaging pixel being configured to directly convert radiation into an electrical charge [0120], each imaging pixel comprising a charge collection electrode ([0125]; a pad 201 for receiving charge 16 from a portion of collection layer 10), and the imaging pixels comprising first imaging pixels and second imaging pixels (Fig. 2 displays two alternating rows of collection pixels along with its corresponding conversion pixels); and
a readout substrate ([0124]; collection layer 20) comprising of reading electronics [0026], the collection layer being electrically connected pixel-by-pixel to the conversion layer by a bump-bonding technique [0087];
wherein the second imaging pixels are shifted in a shifting direction relative to the first imaging pixels (Fig. 2 displays two alternating rows of collection pixels shifted from one another.); and
Bellazzini does not specifically disclose;
a readout substrate comprising a plurality of readout pixels;
wherein the connection positions in relation to the charge collection electrodes are different between the first imaging pixels and the second imaging pixels.
(Abstract). Herrmann discloses an electrode system that fills the hexagonal area of a multiple pixel ([0087]; Fig. 12; ). The electrode system connects each pixel to a readout circuitry [0089]; Also, the connection positions of each electrode are different between the staggered rows of pixels). The reference further teaches that the arrangement of the electrode system affects spatial resolution and/or a spectral resolution [0007] and good spectral resolution is necessary for the success of a photon counting detector [0048]. Further, Herrmann teaches that a good energy-resolution is required for energy resolving counting detectors that are commonly utilized in medical imaging and medical Computed Tomography [0097]. 
In view of Herrmann, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the collection layer/collection pixels of Bellazzini with readout circuitry utilizing a electrode system having different configuration between the first and second imaging/collection pixels. The motivation is to optimize spatial resolution and/or a spectral resolution which would provide accurate photon counting.

With regards to claim 2, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein:
the shifting direction is substantially perpendicular to a scanning direction of the sensor unit (Bellazzini; Fig. 1).

With regards to claim 3, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
the readout pixels are arranged in a matrix comprising a plurality of readout rows and a plurality of readout columns, the readout rows being substantially perpendicular to the readout columns and substantially parallel with the shifting direction. (Herrmann Fig. 4 in view of the rejection of claim 1)

With regards to claim 4, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
the first imaging pixels are arranged in first rows and the second imaging pixels are arranged in second rows, each of the first rows and the second rows being substantially parallel with the shifting direction. (Bellazzini; Fig. 2; see the collection pixels and the rejection to claim 1)

With regards to claim 5, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 4, wherein;
each first row and each second row is substantially aligned with a respective readout row. (see the rejection of claim 1)

With regards to claim 6, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 5, wherein;
the first rows and the second rows are alternatingly arranged. (Bellazzini; Fig. 2; see the collection pixels and the rejection to claim 1)

With regards to claim 7, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
the connection positions of the first imaging pixels are off-center with respect to the associated charge collection electrodes. (Herrmann; Fig 12; P, 811, 822; see the rejection of claim 1)

With regards to claim 8, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
Herrmann; Fig 12; P, 811, 822; see the rejection of claim 1)

With regards to claim 9, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
the second imaging pixels are shifted less than a width of the imaging pixels from a position where the second imaging pixels are aligned with the first imaging pixels. (Bellazzini; Fig. 2; see the collection pixels and the rejection to claim 1)

With regards to claim 10, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
the second imaging pixels are shifted half a width of the imaging pixels from a position where the second imaging pixels are aligned with the first imaging pixels. (Bellazzini; Fig. 2; see the collection pixels and the rejection to claim 1)

With regards to claim 11, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
(Bellazzini; Fig. 3; [0130]; CMOS circuit)

With regards to claim 12, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 11, wherein;
the at least one electronic component comprises an amplifier (Bellazzini; Fig. 3; 203), a comparator and/or a counter for counting photon pulses (Bellazzini; [0140]; discriminator/counter unit).

With regards to claim 13, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
each interconnection comprises a solder bump. (Bellazzini; [0087])

With regards to claim 14, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
the conversion element comprises a semiconductor substrate, such as a cadmium telluride (CdTe) (Bellazzini; [0092]; cadmium telluride).

With regards to claim 15, Bellazzini, in view of Herrmann, discloses the sensor unit of claim 1, wherein;
each imaging pixel is configured to directly convert ionizing radiation into an electrical charge. (Bellazzini; [0028])


Allowable Subject Matter
Claims 17-18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not specifically disclose or reasonably suggest, the method according to claim 16, further comprising of generating an image from super resolution pixels, wherein each super resolution pixel is derived from at least two successive imaging pixels in the scanning direction with a super resolution pixel width that is less than 75% of an imaging pixel width.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HUGH MAUPIN/Primary Examiner, Art Unit 2884